DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. The amendment filed by Applicant on January 29, 2021 has been fully considered. The amendment to instant claims 1, 4-7 and addition of claims 8-10 are acknowledged. 
In light of the amendment filed by Applicant, the previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The new grounds of rejections of the newly added claims 8-10 are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2013/0115443) in view of Blitstein et al (US 4,307,142).

4. The rejection is adequately set forth on pages 3-9 of an Office action mailed on October 29, 2020 and is incorporated here by reference.
5.   Claim(s) 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2013/0115443) in view of Matsumoto (JP 02-200434, based on Derwent Abstract).

6. The rejection is adequately set forth on pages 9-14 of an Office action mailed on October 29, 2020 and is incorporated here by reference.

7.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2013/0115443) in view of Takarada et al (US 5,624,977).

8.  Takeda et al discloses an electrical steel sheet comprising a base iron and an insulating film formed on a surface of the base iron, wherein the insulating film contains:  
  A) 100 parts by mass of a  first components comprising 100 parts by mass of a colloidal silica and 40-400 parts by mass of an organic resin selected from the groups consisting of an acrylic resin, an epoxy resin and a polyester resin or a mixture or a copolymer of those ([0024]-[0030], Abstract);
B) 0.5-10 parts by mass of a second component comprising a dispersion or powder of a fluorine resin ([0031]), the fluororesin being polychlorotrifluoroethylene, PTFE, tetrafluoroethylene-perfluoroalkylvinylether copolymer, TFE-HFP copolymer, polyvinylidene fluoride and so on ([0083]).
9. The insulating film of Takeda et al is not specified as containing any chromium compound, and thus appears to be free from a chromium compound.
Takeda et al recites that the fluororesin dispersions having different molecular weights may be used ([0086]).

10. Takeda et al does not explicitly recite the used fluorine resin including fluorine-modified silicones.

11. However, Takarada et al discloses fluoro-silicones having molecular weight of 1,000-100,0000 (col. 3, lines 54-56), used in coating compositions for coating steel plates (Abstract; col. 8, lines 56-60; col. 2, lines 10-20), wherein the fluoro-silicones improve mold release properties, pigment dispersion and provides coating compositions with weather resistance, acid resistance and water repellency (col. 5, lines 53-66).

12.  Since both Takarada et al and Takeda et al are related to fluoropolymer-based coating compositions for coating steel substrates, and thereby belong to the same field of endeavor, wherein Takeda et al teaches the use of a variety of fluororesins but does not explicitly cite the fluororesin being fluoro-silicones, and Takarada et al discloses  fluoro-silicones having molecular weight of 1,000-100,0000, used in coating compositions for coating steel plates, specifically cited as an agent to improve mold release properties, pigment dispersion, and providing the coating compositions with weather resistance, acid resistance and water repellency (col. 5, lines 53-66), therefore, based on the combined teachings of Takarada et al and Takeda et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the fluoro-silicones of Takarada et al as the   Takeda et al, so to further improve mold release properties, weather resistance, acid resistance and water repellency of the coating composition of  Takeda et al,  and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some 

13. Thus, Takeda et al in view of Takarada et al disclose the insulating film comprising 0.5-10 parts by mass of fluororesins, specifically fluoro-silicones. It is noted that the fluorine concentration of 2-130 ppm in the insulating layer of instant invention is achieved by addition of the fluororesins including fluoro-silicone, i.e. the same fluororesin as cited in Takeda et al, in amount of 0.3-50 parts by mass based 100 parts by mass of the base material ([0052]-[0058] of instant specification).

14. Though Takeda et al does not explicitly recite the fluorine concentration in ppm contained in the insulating coating, since 
i) the insulating layer of Takeda et al in view of Takarada et al contains 0.5-10 parts by mass of the same fluoro-silicones as used in instant invention, and 
ii) the use of 40 part by mass of fluoro-silicone is shown in instant specification to provide 97 ppm of fluorine (Table 1 of instant specification), 
therefore, the insulating layer of Takeda et al in view of Takarada et al comprising 0.5-10 parts by mass of the fluoro-silicones will intrinsically and necessarily provide, or would be reasonably expected to provide about 24 ppm of fluorine or less as well, and in any case the amount of fluorine falling within the claimed range of 2-130 ppm as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific type and amount of the fluororesins used in the insulating layer, so to produce the final insulating layer having a desired concentration of fluorine within the range of 2-130 ppm, as well, thereby arriving at the present invention.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

16.  Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2013/0115443) in view of Nonaka et al (US 2009/0270292).
Takeda et al discloses an electrical steel sheet comprising a base iron and an insulating film formed on a surface of the base iron, wherein the insulating film contains:  
  A) 100 parts by mass of a  first components comprising 100 parts by mass of a colloidal silica and 40-400 parts by mass of an organic resin selected from the groups consisting of an acrylic resin, an epoxy resin and a polyester resin or a mixture or a copolymer of those ([0024]-[0030], Abstract);
B) 0.5-10 parts by mass of a second component comprising a dispersion or powder of a fluorine resin ([0031]), the fluororesin being polychlorotrifluoroethylene, PTFE, tetrafluoroethylene-perfluoroalkylvinylether copolymer, TFE-HFP copolymer, polyvinylidene fluoride and so on ([0083]).
The composition further comprises carboxylic acids ([0089]).

18. The insulating film of Takeda et al is not specified as containing any chromium compound, and thus appears to be free from a chromium compound.
Takeda et al recites that the fluororesin dispersions having different molecular weights may be used ([0086]).

19. Takeda et al does not explicitly recite the used fluorine resin including perfluoropolyether low polymers or perfluoroalkyl polyether low polymers.

20. However, Nonaka et al discloses a composition comprising a fluoro-oil and a powdery fluororesin, wherein said composition comprises rust inhibition, heat 
The fluoro-oil comprises perfluoropolyethers having the following general formulae:

    PNG
    media_image2.png
    29
    187
    media_image2.png
    Greyscale
 Formula A
 or, specifically:

    PNG
    media_image3.png
    31
    166
    media_image3.png
    Greyscale
       Formula B
Wherein Rf is perfluoro lower alkyl, such as perfluoromethyl ([0015], 
as to instant claim 9),
Wherein m+n=3-200 and   m:n = 10-90 : 90-10 ([0016]).

Given in Formula B, m=50 and n=50, i.e. m+n=100, and Rf is perfluoromethyl,
therefore, the molecular weight of the perfluoropolyether is 9,254.
Given in Formula B, m=90 and n=10, i.e. m+n=100, and Rf is perfluoromethyl,
therefore, the molecular weight of the perfluoropolyether is 11,254.

21.  It is noted that instant specification defines perfluoropolyether low polymers as fluorocarbon oil having a low molecular weight, which molecular weight, a defined by instant specification, is in the range of 200-100,000 ([0053], [0056] of instant specification). Therefore, the perfluoropolyether oil having perfluoroalkyl end groups having low molecular weight such as about 9,254 or about 11,254 of Nonaka et al appears to comprise perfluoropolyether low polymers/perfluoroalkyl polyether low polymers as defined in instant specification.


The composition of Nonaka et al further comprises silica, zinc oxide and dicarboxylic acids as rust inhibitors ([0023], [0025]).

23.  Since both Nonaka et al and Takeda et al are related to fluoropolymer-based coating compositions comprising PTFE powder, silica and carboxylic acids for coating metal substrates, and thereby belong to the same field of endeavor, wherein Takeda et al teaches the use of a variety of fluororesins but does not explicitly cite the fluororesins including perfluoropolyethers or perfluoroalkyl polyethers, and Nonaka et al discloses a composition comprising a combination of powdery PTFE and low molecular weight perfluoropolyethers oil providing lubricating properties, rust inhibitions, heat resistance to bearings and electric contacts (Abstract, [0014]), therefore, based on the combined teachings of Nonaka et al and Takeda et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the perfluoropolyethers/perfluoroalkyl polyethers oil of Nonaka et al as the additional fluororesins in the composition of  Takeda et al, such as in addition to PTFE powder of Takeda et al, or alternatively, to use the combination of the PTFE powder and perfluoropolyethers/perfluoroalkyl polyethers oil of Nonaka et al as the fluororesins in the composition of Takeda et al so to further improve lubricating properties, rust inhibitions, heat resistance of the coating composition of  Takeda et al,  and since it would have been obvious to choose material based on its suitability. Case law holds KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
Takeda et al in view of Nonaka et al disclose the insulating film comprising 0.5-10 parts by mass of fluororesins, including perfluoropolyethers/perfluoroalkyl polyethers oil. It is noted that the fluorine concentration of 2-130 ppm in the insulating layer of instant invention is achieved by addition of the fluororesins including perfluoropolyether/perfluoroalkyl polyether, i.e. the same fluororesins as cited in Takeda et al, in amount of 0.3-50 parts by mass based 100 parts by mass of the base material ([0052]-[0058] of instant specification).

25. Though Takeda et al does not explicitly recite the fluorine concentration in ppm contained in the insulating coating, since 
i) the insulating layer of Takeda et al in view of Nonaka et al contains 0.5-10 parts by mass of the same fluororesins such as PTFE and perfluoropolyether/perfluoroalkyl polyether as used in instant invention, and 
ii) the use of 10 part by mass of perfluoroalkyl polyether is shown in instant specification to provide 9 ppm of fluorine and the use of 30 parts by mass of PTFE provides 130 ppm of fluorine (Table 1 of instant specification), 
therefore, the insulating layer of Takeda et al in view of Nonaka et al comprising 0.5-10 parts by mass of the combination of PTFE and the perfluoropolyether/perfluoroalkyl polyether low polymers will intrinsically and necessarily provide, or would be reasonably expected to provide fluorine in amount falling within the claimed range of 2-130 ppm or close to said range as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

26. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific type and amount of the fluororesins used in the insulating layer, so to produce the final insulating layer having a desired concentration of fluorine within the range of 2-130 ppm, as well, thereby arriving at the present invention.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

27.  Claims 1-6 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2  of a copending application 13/809,279 (published US 2013/0115443) in view of Matsumoto (JP 02-200434, based on Derwent Abstract) and Blitstein et al (US 4,307,142).

28.  The rejection is adequately set forth on pages 15-20 of an Office action mailed on October 29, 2020 and is incorporated here by reference.

29. Since no Terminal Disclaimer has been filed, the rejection is maintained.
30. In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Response to Arguments
31.  Applicant's arguments filed on January 29, 2021 have been fully considered.

32. With respect to Applicant’s arguments regarding the rejections of Claims 1-7 under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2013/0115443) in view of Blitstein et al (US 4,307,142) and Claims 1-5, 7 under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2013/0115443) in view of Matsumoto (JP 02-200434, based on Derwent Abstract), it is noted that:
1) the fact that Takeda et al discloses the fluorine resin in the form of dispersion or powder does not necessarily means that said resin is a high molecular weight component. As evidenced by Nonaka et al (US 2009/0270292), powdery fluororesins may have molecular weight of as low as 1,000 (see [0021] of Nonaka et al). Suspension-polymerized PTFE having molecular weight 10,000-100,000 is also cited as having primary particle size of 5 micron ([0038] of Nonaka et al). It is noted that Nonaka et al (US 2009/0270292) is used here as an evidence reference only and is not used for rejections of claims 1-7.
2) Though Takeda et al does not explicitly recite the molecular weight of the fluororesins, the secondary references of Blitstein et al and Matsumoto were used for In re Nievelt, 179 USPQ 224 (CCPA 1973).
3) Matsumoto discloses vinylidene fluoride-TFE-HFP copolymer, i.e. a copolymer comprising both vinylidene fluoride and TFE units, as required by instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764